                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


BAREQ DAWOOD,

                Plaintiff,                              No. 18-11554

v.                                                      District Judge George Caram Steeh
                                                        Magistrate Judge R. Steven Whalen

EQUIFAX INFORMATION SERVICES,
LLC, ET AL.,

                Defendants.
                                              /

                                              ORDER

        For the reasons and under the terms stated on the record on October 18, 2018, Defendant

General Motors Financial Company, Inc.’s Motion to Compel Discovery [Doc. #15] is

GRANTED IN PART AND DENIED IN PART.

        Plaintiff will produce the requested documents subject to a protective order whereby the

information will not be disclosed to any person or entity not involved in the prosecution or

defense of this lawsuit, nor shall it be used for any purpose not related to this lawsuit. At the

conclusion of the litigation, Defendant will either destroy the documents it received from

Plaintiff, or return them to the Plaintiff.

        Specifically as to Request to Produce #7, the motion is GRANTED as to documents

relating to the purchase and financing of the 2014 Chevrolet Cruze. In all other respects (e.g.,

service records for the vehicle), the motion it DENIED.




                                                  -1-
       IT IS SO ORDERED.


                                          s/R. Steven Whalen
                                          R. STEVEN WHALEN
                                          UNITED STATES MAGISTRATE JUDGE
Dated: October 18, 2018
_________________________________________________________________
                        CERTIFICATE OF SERVICE

       I hereby certify on October 18, 2018, I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on October 18, 2018.

                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen




                                            -2-
